 



EXHIBIT 10.1
Description of Director Compensation

      Compensation Element   Terms or Amounts
General Board Service — Cash
  Ø Board retainer: $25,000
 
  Ø Board meeting fees: none
 
   
General Board Service — Equity
  Ø Initial grant: 25,000 options
 
  Ø Annual grant: 6,000 options, granted at time of annual meeting provided
director has had at least 6 months of prior service
 
  Ø Existing directors receive one-time “true-up” grants to bring director to
25,000 share initial grant
 
   
Equity Vesting
  Ø Initial grant: Three-year vest; one third will vest on each anniversary
 
  Ø Annual grant: One-year vest after date of grant
 
   
Committee Service
  Ø Eliminate per meeting fees and replace with the following retainers:

                  Committee   Chair   Member
Audit
  $ 25,000     $ 12,500  
Compensation
  $ 7,500     $ 3,750  
Nominating & Governance
  $ 5,000     $ 2,500  

     
Cash Fee Provisions
  Ø All fees payable quarterly
 
  Ø Directors must receive at least 50% of cash fees in the form of restricted
stock grants and may receive up to 100% in the form of restricted stock grants

 